El Juez Asociado Sr. Aldrey,
emitió .la opinión del tribunal.
El apelante Mariano Rivera fné declarado culpable en virtud de una denuncia que a la letra dice así:
“Yo, José Ramos Valle, Policía Insular, vecino de San Juan, P. R., calle de Salvador Brau No. 60, de mayor edad, formulo de-nuncia contra Mariano Rivera por delito de infracción al artículo Í2 (a) de la Ley de Automóviles aprobada en 13 de abril de 1916, cometido de la manera siguiente: que en noviembre 9, 1917, hora 1 y 15 P. M. y ep la carretera frente a la Escuela No. 1 de San Juan, dentro del distrito judicial municipal de San Juan, P. R., que forma parte del distrito judicial de San Juan, el acusado Mariano Rivera, ilegal, maliciosa y voluntariamente violó las disposiciones de la ley *440para reglamentar el uso de vehículos de motor en Puerto Rico, ma-nejando el automóvil guagua número 153, sin el debido cuidado, sin tomar las precauciones necesarias y sin tener en cuenta el ancho, tráfico y uso del camino, por cuyo motivo chocó con otro vehículo.”
Sostiene el apelante en primer término que la denuncia no imputa delito alguno porque si bien se le acusa de que sin el debido cuidado, sin tomar las precauciones necesarias y sin tener en cuenta el ancho, tráfico y uso del camino chocó con otro vehículo, estas palabras no exponen materia delic-tiva y faltan en ellas hechos esenciales para que se conozca con claridad cuál es el delito imputado a fin de que el acu-sado prepare su defensa sin dudas ni vacilaciones, y que la denuncia se refiere al artículo 12 (a) de la ley de automóvi-les que enumera ocho apartados, y que de acuerdo con el caso de El Pueblo v. Borque, 25 D. P. R. 594, debemos re-vocar la sentencia apelada y absolverlo.
Realmente la denuncia en este caso es bastante similar a la denuncia en el caso de Borque, en el que también se im-putó al acusado “que no tomó las debidas precauciones en el manejo de dicho auto para garantizar vidas y propieda-des, dando lugar a que el referido auto chocase con el niño Joaquín Solá, el cual recibió contusiones, etc.” En este caso dijimos que la denuncia no imputó al acusado infracción concreta alguna, pues que la sección 12 de la Ley No. 75 de 1916 de cuya infracción se trata contiene ocho apartados: el primero general y los otros referentes a casos específicos y que en una denuncia hecha de acuerdo con esa sección no basta que se exprese en general que el chauffeur no tomó las debidas precauciones en el manejo del auto para garan-tizar vidas y propiedades, sino que es necesario especificar además que realizó algún hecho en violación de alguna o al-gunas de las varias disposiciones concretas • contenidas en dicha sección.
Como iguales consideraciones son aplicables al presente *441caso debemos revocar la sentencia apelada y absolver al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, .del Toro y Hutcbison.